Case 1:20-cv-03315-ER Document 108 Filed 10/30/20 Page 1 of 2

U.S. DEPARTMENT OF JUSTICE
Federal Bureau of Prisons
Metropolitan Correctional Center

 

 

150 Park Row

New York. New York 10007
October 30, 2020

The Honorable Edgardo Ramos

United States District Judge

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley SquareNew York, NY 10007

Re: Cesar Fernandez-Rodriguez, et al. vy. Marti Licon-Vitale
Civil Action No. 20 Civ. 3315 (ER)

Dear Judge Ramos:
As promised in my May 29 letter to the Court, please find the following information:

e The number of inmates tested for COVID-19 and the number who have tested positive
since the last report(October 16); 69 and 1 positive

e The number of inmates who MCC medical staff has determined to have symptoms of
COVID-19 since the last report and confirmation contact tracing investigations have been
completed (or are underway) for each of them; None

e The current number of inmates in isolation for suspected or confirmed COVID-19
infection; None

e The number of staff who have informed MCC they tested positive for COVID-19 since
the last report, and confirmation contact tracing investigations have been completed (or
are underway) for each of them; 0

e Confirmation handwritten and electronic sick call requests are being reviewed daily and
inmates are being timely scheduled for medical appointments based on medical need and
staff resources; Yes.

e Confirmation hygiene and cleaning supplies have been distributed in all inmate units
since the last report; Yes.
Case 1:20-cv-03315-ER Document 108 Filed 10/30/20 Page 2 of 2

Cesar Fernandez-Rodriguez, et al. v. Marti Licon-Vitale
October 30, 2020
Page 2

e The number of MCC inmates released pursuant to: compassionate release, full term
release, good conduct time release, and MCC referrals to home confinement or a
residential reentry center since the last report; 10

e A redacted list of inmates who have been denied home confinement, and the justifications
for those denials, since the last report. None.

My next update will be on November 20, 2020. I thank the Court for its attention to this
significant matter.

Respectfully submitted,

(eae

. Licon-Vitale
Warden
MCC New York .-
